PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/912,469
Filing Date: 25 Jun 2020
Appellant(s): DAHL et al.



__________________
James Keddie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74, 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Absalan ( Methods in Molecular Biology (2007) volume 396, pages 315-330), Hardenbohl (Genome Research (2005) volume 15, pages 269-275), Lao (USPGPUB 20090291475), and Patil (Science (2001) volume 294, pages 1719-1723) .

With regards to claim 74, Absalan teaches molecular inversion probes in figure 2.  The targeting oligonucleotide of the claims is the complementary genomic DNA and has an upstream and downstream flanking sequences that flank the SNP and are longer than the SNP.  Absalan teaches the use of a tagging sequence figure 2.   The head and tail sequences with 5’ and 3’ ends are not complementary to  genomic DNA.  The SNP is the gap between the 5’ and 3’ ends. Abalsan teaches the probes carry an internal target specific regions of about 40 nucleotides with a non-complementary position and two PCR primers  of about 20 nucleotides (316, first paragraph).  
Absalan teaches the multiplexing of more than 20,000 genotypes (page 316, 1st full paragraph).    
Absalan does not specifically teach the flanking sequences  and tags are not complementary to the human genome.
However, Hardenbohl teaches the use of MIPs to detect over 10, 000 SNPs (title, abstract).  Hardenbohl teaches the use of universal PCR primer pairs (270, 1st column, 1st full paragraph).
Lao teaches, “[0051] In some embodiments, the term "universal region," " universal primer region," "universal priming region" as used herein refers to a region of 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide common primer sequences in the MIP of Absalan that are not complementary to the human genome.  The artisan would be motivated to select primers not complementary to the human genome to minimize the chance of amplification artifacts which would obscure the results of the assay.  The artisan would have a reasonable expectation of success as the artisan is merely using primers to minimize contaminants.
Absalan, Hardenbohl and Lao while suggesting detection of 20,000 genotypes and/or over 10,000 SNPs do not specifically teach they are to human chromosome 21.
However, Patil teaches there are 11603 SNPs identified on chromosomes 21 (page 1718, 1st column, 1st full paragraph).  Patil teaches that 47% of 53,000 common SNPs had an allele frequency of 10% or greater ( (page 1718, 1st column, 2nd full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide detection proves in a kite to target detection of more than 10,000 SNPs by the methods  of Absalan, Hardenbohl and Lao.  The artisan would be motivated to provide reagents to examine chromosome 21 in detail to identify specific alleles associated with different phenotypes.  The artisan would have a reasonable expectation of success as the artisan is merely providing  probes to known SNPs.

With regards to claim 77, Abalsan teaches the probes carry a target complementary regions of about 40 nucleotides and a non-complementary site.   (316, first paragraph).
Abalsan teaches the probes contain  two PCR primers  of about 20 nucleotides (316, first paragraph).
Claims 74, 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baner (Nucleic Acids Research (2003) volume 31, e103, pages 1-7), , Hardenbohl (Genome Research (2005) volume 15, pages 269-275), Lao (USPGPUB 20090291475), and Patil (Science (2001) volume 294, pages 1719-1723) . 
Independent claim 74 has been amended to require a single target complementary sequence that is in the rage of 10 to 100 nucleotides in length and as least 90% complementary to the target sequence.  Thus the claims encompass up to  10% non-complementary.  Thus the claims encompass MIPs, which present a single target complementary sequence that is at least 90% complementary to the target sequence.
With regards to claim 74, Baner teaches padlock probes in figure 2.  The targeting oligonucleotide of the claims is the complementary genomic DNA and has an upstream and downstream flanking sequences that flank the SNP and are longer than the SNP.  Baner teaches the use of a tagging sequence table 1.   The head and tail 
Baner teaches the multiplexing of more than 26 genotypes (page 1 last paragraph).    
Baner does not specifically teach the flanking sequences  and tags are not complementary to the human genome.
However, Hardenbohl teaches the use of MIPs to detect over 10, 000 SNPs (title, abstract).  Hardenbohl teaches the use of universal PCR primer pairs (270, 1st column, 1st full paragraph). MIPs are type of padlock probes.
Lao teaches, “[0051] In some embodiments, the term "universal region," " universal primer region," "universal priming region" as used herein refers to a region of an oligonucleotide primer that is designed to have no significant homology to any segment in the genome.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide common primer sequences in the MIP of Baner that are not complementary to the human genome.  The artisan would be motivated to select primers not complementary to the human genome to minimize the chance of amplification artifacts which would obscure the results of the assay.  The artisan would have a reasonable expectation of success as the artisan is merely using primers to minimize contaminants.
Baner, Hardenbohl and Lao while suggesting detection of 20,000 genotypes and/or over 10,000 SNPs do not specifically teach they are to human chromosome 21.
st column, 1st full paragraph).  Patil teaches that 47% of 53,000 common SNPs had an allele frequency of 10% or greater ( (page 1718, 1st column, 2nd full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide detection proves in a kit to target detection of more than 10,000 SNPs by the methods  of Absalan, Hardenbohl and Lao.  The artisan would be motivated to provide reagents to examine chromosome 21 in detail to identify specific alleles associated with different phenotypes and aneuploidy of the chromosome.  The artisan would have a reasonable expectation of success as the artisan is merely providing  probes to known SNPs.
With regards to claims 75 and 76, Baner teaches following ligation the sequences is cleaved and amplified resulting in a second oligonucleotide which has portions complementary to the upstream and downstream flanking regions and has a unique tag. (figure1). 
With regards to claim 77, Baner teaches the probes carry a target complementary regions of about 40 nucleotides and a non-complementary site.   (table 1).
Baner teaches the probes contain PCR primers  of about 20 nucleotides (316, first paragraph).
Claims 80-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Absalan ( Methods in Molecular Biology (2007) volume 396, pages 315-330), Hardenbohl (Genome Research (2005) volume 15, pages 269-275), Lao (USPGPUB  as applied to claim74-79 above, and further in view of Zimmerman (Prenatal Diagnosis (2012) volume 32, pages 1233-41, published online Oct 30, 2012).
The teachings of Absalan, Hardenbohl, Lao and Patil suggest the detection of at least  10, 000 or 20000 SNPs (or genotypes) from chromosome 21.  
Absalan, Hardenbohl, Lao and Patil do not specifically teach examination of chromosome 13 or 1 in additional to chromosome 21.
However, Zimmerman teaches non-invasive aneuploidy testing for chromosomes 21, 18 and 13 were known (title, abstract, introduction).  Zimmerman teaches the method was to targeted sequencing of 11,000 SNPs in circulating fetal nucleic acid in the blood (1235, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide probes to target complementary sequences to at least 1000 SNPs of chromosome 13, 18 or 13 and 18.  The artisan would be motivated to a include at least 1000 SNPs from chromosome 13, 18 or 13 and 18 in addition to chromosome 21 to allow for determination of the presence of trisomy for chromosome 21, 13 and 18 in the fetus to allow for family planning.  The artisan would have a reasonable expectation of success as the artisan is merely providing known reagents to detect known SNPs.
Claims 80-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baner (Nucleic Acids Research (2003) volume 31, e103, pages 1-7), Hardenbohl (Genome Research (2005) volume 15, pages 269-275), Lao (USPGPUB 20090291475), and Patil (Science (2001) volume 294, pages 1719-1723) as applied to 74-79 above, and further in view of Zimmerman (Prenatal Diagnosis (2012) volume 32, pages 1233-41, published online Oct 30, 2012).
The teachings of Baner, Hardenbohl, Lao and Patil suggest the detection of at least  10, 000 or 20000 SNPs (or genotypes) from chromosome 21.  
Baner, Hardenbohl, Lao and Patil do not specifically teach examination of chromosome 13 or 1 in additional to chromosome 21.
However, Zimmerman teaches non-invasive aneuploidy testing for chromosomes 21, 18 and 13 were known (title, abstract, introduction).  Zimmerman teaches the method was to targeted sequencing of 11,000 SNPs in circulating fetal nucleic acid in the blood (1235, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide probes to target complementary sequences to at least 1000 SNPs of chromosome 13, 18 or 13 and 18.  The artisan would be motivated to a include at least 1000 SNPs from chromosome 13, 18 or 13 and 18 in addition to chromosome 21 to allow for determination of the presence of trisomy for chromosome 21, 13 and 18 in the fetus to allow for family planning.  The artisan would have a reasonable expectation of success as the artisan is merely providing known reagents to detect known SNPs.
Response to Arguments
	This is a new grounds of rejection  in view of the amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 74-81 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,240,198 in view of Patil (Science (2001) volume 294, pages 1719-1723) and Zimmerman (Prenatal Diagnosis (2012) volume 32, pages 1233-41, published online Oct 30, 2012). 
The instant claims are drawn to a kit comprising: a first set of at least 1,000 targeting oligonucleotides, each comprising: (i) an internal target-complementary sequence that is in the range of 10 to 100 nucleotides in length and complementary to a sequence in human chromosome 21, wherein the different members of the first set have different internal target- complementary sequences, (ii) an upstream flanking sequence of at least 10 nucleotides that is not complementary to human genomic DNA, and (iii) a downstream flanking sequence of at least 10 nucleotides that is not complementary to human genomic DNA.
The independent claim of ‘198 is drawn to a nucleic acid probe comprising: (a) a targeting oligonucleotide comprising: (i) an internal target-complementary sequence that is in the range of 10 to 100 nucleotides in length and complementary to a single-stranded target nucleic acid fragment that is a sequence in human genomic DNA, (ii) an upstream flanking sequence of at least 10 nucleotides that is not complementary to human genomic DNA, and (iii) a downstream flanking sequence of at least 10 nucleotides that is not complementary to human genomic DNA, and (b) a second 
Dependent claim 2 of ‘198 is drawn to wherein the target-complementary sequence is a sequence from human chromosome 21.
Dependent claim 12 is drawn to wherein the set of probes comprises at least 500 of said probes. Thus claim 12 encompasses any number of probes greater than 500.
The claims do not specifically teach 1000 or 5000 chromosome 21 target complementary regions. 
However, Patil teaches there are 11603 SNPs identified on chromosomes 21 (page 1718, 1st column, 1st full paragraph).  Patil teaches that 47% of 53,000 common SNPs had an allele frequency of 10% or greater ( (page 1718, 1st column, 2nd full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to have probes to target detection of more than 10,00 SNPs by the methods  of claims of ‘198.  The artisan would be motivated to provide probes to examine chromosome 21 in detail to identify specific alleles associated with different phenotypes.  The artisan would have a reasonable expectation of success as the artisan is merely designing probes to detect known SNPs.

However, Zimmerman teaches non-invasive aneuploidy testing for chromosomes 21, 18 and 13 were known (title, abstract, introduction).  Zimmerman teaches the method was to targeted sequencing of 11,000 SNPs in circulating fetal nucleic acid in the blood (1235, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide probes to  target complementary sequences to at least 1000 SNPs of chromosome 13, 18 or 13 and 18.  The artisan would be motivated to a  include at least 1000 SNPs from chromosome 13, 18 or 13 and 18 in addition to chromosome 21 to allow for  determination of the presence of trisomy for chromosome 21, 13 and 18 in the fetus to allow for family planning.  The artisan would have a reasonable expectation of success as the artisan is merely providing known reagents to detect known SNPs.
Claims 74-81 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,526,643 in view of Patil (Science (2001) volume 294, pages 1719-1723) and Zimmerman (Prenatal Diagnosis (2012) volume 32, pages 1233-41, published online Oct 30, 2012). 
The instant claims are drawn to a kit comprising: a first set of at least 1,000 targeting oligonucleotides, each comprising: (i) an internal target-complementary sequence that is in the range of 10 to 100 nucleotides in length and complementary to a sequence in human chromosome 21, wherein the different members of the first set have different internal target- complementary sequences, (ii) an upstream flanking sequence 
The independent claim of ‘643 is drawn to a method of quantifying a first chromosome or chromosomal locus relative to a second chromosome or chromosomal locus in a sample comprising fragments of human genomic DNA, comprising: contacting the sample with a first set of probes and a second set of probes, wherein the probes each comprise: (a) a targeting oligonucleotide comprising: (i) an internal target-complementary sequence that is in the range of 10 to 30 nucleotides in length and complementary to a fragment of the human genomic DNA, (ii) an upstream flanking sequence that is in the range of 10 to 30 nucleotides in length and not complementary to human genomic DNA, and (iii) a downstream flanking sequence that is in the range of 10 to 30 nucleotides in length and not complementary to human genomic DNA, and (b) a second oligonucleotide comprising a head sequence and a tail sequence having free 5' and 3' ends respectively, wherein the head sequence and the tail sequence are complementary to the upstream flanking sequence and the downstream flanking sequence, respectively, and wherein the probes of the first set each specifically recognize a distinct target sequence within the first chromosome or chromosomal locus and wherein the probes of the second set each specifically recognize a distinct target sequence within the second chromosome or chromosomal locus, providing conditions under which the target sequences in the first and second chromosome or chromosomal locus are at least partially single stranded, providing conditions for annealing and ligation, under which conditions the probes hybridize to their target sequences and 
Dependent claim 2 of ‘643 is drawn to wherein the first chromosome is chromosome 21 and the second chromosome is selected from chromosome 13 and chromosome 18.
Dependent claim 5 is drawn wherein the set of probes comprises at least 1,000 probes that each specifically recognize a distinct target sequence.  Thus claim 5 encompasses any number of probes greater than 1000, while claim 6 is to at least 10,000 probes.

However, Patil teaches there are 11603 SNPs identified on chromosomes 21 (page 1718, 1st column, 1st full paragraph).  Patil teaches that 47% of 53,000 common SNPs had an allele frequency of 10% or greater ( (page 1718, 1st column, 2nd full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide probes to target detection of more than 1000 SNPs in chromosome 21 and chromosome 13 or 18 in a kit to allow for  the methods  of claims of ‘643.  The artisan would be motivated to provide probes to  examine chromosome 21 in detail to identify specific alleles associated with different phenotypes.  The artisan would have a reasonable expectation of success as the artisan is merely providing probes to detect known SNPs.
Claims 74-81 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,731,214 in view of Patil (Science (2001) volume 294, pages 1719-1723) and Zimmerman (Prenatal Diagnosis (2012) volume 32, pages 1233-41, published online Oct 30, 2012). 
The instant claims are drawn to a kit comprising: a first set of at least 1,000 targeting oligonucleotides, each comprising: (i) an internal target-complementary sequence that is in the range of 10 to 100 nucleotides in length and complementary to a sequence in human chromosome 21, wherein the different members of the first set have different internal target- complementary sequences, (ii) an upstream flanking sequence of at least 10 nucleotides that is not complementary to human genomic DNA, and (iii) a 
The independent claim of ‘214 is drawn to a method for producing a circular ligation product, comprising: (a) hybridizing: (i) denatured human DNA comprising a target fragment; (ii) a targeting oligonucleotide comprising: an internal target-complementary sequence that is in the range of 10 to 100 nucleotides in length and complementary to the target fragment, an upstream flanking sequence of at least 10 nucleotides that is not complementary to human genomic DNA, and a downstream flanking sequence of at least 10 nucleotides that is not complementary to human genomic DNA, and (iii) a second oligonucleotide comprising a head sequence and a tail sequence, wherein the head sequence and the tail sequence are complementary to the upstream flanking sequence and the downstream flanking sequence, respectively; to produce a complex comprising a target fragment, a targeting oligonucleotide and a second oligonucleotide, and (b) ligating 5' and 3' ends the target fragment to the 3' and 5' ends of the second oligonucleotide, respectively, to produce a circular ligation product.
Dependent claim 7 of ‘214 is drawn to wherein the target-complementary sequence is a sequence from human chromosome 21.
The claims do not specifically teach 1000 or 5000 chromosome 21 target complementary regions. 
However, Patil teaches there are 11603 SNPs identified on chromosomes 21 (page 1718, 1st column, 1st full paragraph).  Patil teaches that 47% of 53,000 common st column, 2nd full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide probes to target detection of more than 10,00 SNPs for use in the methods  of claims of ‘198.  The artisan would be motivated to provide probes to detect SNPs in order to examine chromosome 21 in detail to identify specific alleles associated with different phenotypes.  The artisan would have a reasonable expectation of success as the artisan is merely providing probes to detect known SNPs.
The claims of ‘214 and Patil do not specifically teach examination of chromosome 13 or 18 in additional to chromosome 21.
However, Zimmerman teaches non-invasive aneuploidy testing for chromosomes 21, 18 and 13 were known (title, abstract, introduction).  Zimmerman teaches the method was to targeted sequencing of 11,000 SNPs in circulating fetal nucleic acid in the blood (1235, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide probes with target complementary sequences to at least 1000 SNPs of chromosome 13, 18 or 13 and 18.  The artisan would be motivated to include probes in a kit to at least 1000 SNPs from chromosome 13, 18 or 13 and 18 in addition to chromosome 21 to allow for determination of the presence of trisomy for chromosome 21, 13 and 18 in the fetus to allow for family planning.  The artisan would have a reasonable expectation of success as the artisan is merely providing known reagents to detect known SNPs.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112-1st rejection has been withdrawn in view of the Pre-appeal comment by SPE Nguyen mailed 11/22/2021, in view of the breadth of the claims.
(2) Response to Argument
Obviousness rejection of claims 74, 77-79 Absalan ( Methods in Molecular Biology (2007) volume 396, pages 315-330), Hardenbohl (Genome Research (2005) volume 15, pages 269-275), Lao (USPGPUB 20090291475), and Patil (Science (2001) volume 294, pages 1719-1723)
The brief begins by reviewing the claim and representative’s opinion of what is required.  The brief continues on page 6 by providing a figure what the representative would like the claim to be limited it.  However,  claim 74 recites:
A kit comprising: a first set of at least 1,000 targeting oligonucleotides, each comprising: (i) a single internal target-complementary sequence that is in the range of 10 to 100 nucleotides in length and at least 90% complementary to a sequence in human chromosome 21, wherein the targeting oligonucleotides one of either 3' or 5' of the internal target-complementary sequence and not complementary to human genomic DNA, and (iii) a downstream flanking sequence of at least 10 nucleotides that is the other of either 3' or 5' of the internal target-complementary sequence and not complementary to human genomic DNA.
Thus the claim encompasses anything that can be considered a targeting oligonucleotide with an internal sequence complementary to a target sequence that is at least 90% commentary to a sequence in chromosome 21 and upstream and downstream that are each at least 10 sequences that are not complementary to human genomic DNA.  While the claim recites, “a single internal target-complementary 
The brief at the bottom of page 6 provides a brief review of the representative’s opinion of the cited art.  This is noted.
At the bottom of page 6, the brief asserts Absalan’s molecular inversion probe (MIP) is different that the targeting oligonucleotide of the claim.  This argument has been thoroughly reviewed but is not considered persuasive as Absalan teaches:

    PNG
    media_image2.png
    229
    567
    media_image2.png
    Greyscale

The PCR primer and tag sequence are not complementary to the target genome, while the target complementary sequence is completely complementary to the target sequence except for the 1 nucleotide of the SNP.  Thus the MIP of Absalan has a target complementary sequence missing a single nucleotide (is at least 90% complementary to the target) and has upstream and downstream sequences that are not complementary to the human genome.  
	The brief continues by providing figure 1 of Absalan

    PNG
    media_image3.png
    239
    611
    media_image3.png
    Greyscale

	Figure 1 provides further evidence that it provides PCR primer sites that can be considered upstream and downstream and genomic homology sequence 1 and genomic homology sequence 2 which together ( as is clear by Figure 2) provides a single sequence complementary to the target sequence with a single nucleotide missing.  Thus the MIP of Absalan is within the scope of the claim.  Further the specification on page 4, starting at line 16  specifically states, “A method according to some embodiments of the invention may comprise digesting DNA to fragments with defined sequence, denaturing the resulting DNA fragments to single stranded fragments (targets) and mixing the targets with probes as described herein. Hybridization of the targets to the probes produces templates for ligation to specifically connect the target to a corresponding probe to generate either a circle or a linear ligation product.”  Further the instant specification on page 6 bottom states, “ In the second case (single looped backbone oligonucleotide), ligation of the target fragment produces a circle of nucleic acid comprising the target sequence between the head and tail sequences.  Page 7 top states, “detection may comprise amplification across both ligation junctions (e.g., by PCR or, for circularizing embodiments of the probe, rolling circle replication).”  Further the specification on page 8 first full paragraph to bottom of page 8 teaches the advantages of circularizing probes and rolling circle amplification.  The specification on rd full paragraph).  Original claim 5 on page 42 states, “A method according to any of the preceding clauses, wherein the continuous strand of nucleic acid comprising the head and tail sequences and the target fragment is a circle of nucleic acid.”
	The brief continues by providing arguments with respect to the claim reciting a single internal target complementary sequence and asserts the MIP of Absalan teaches two sequence. The context of the cited portion of Absalan teaches, “The underlying principle for this technique is the use of unique sequence tag (molecular tag) in target-specific oligonucleotides called MIP (2). These probes carry two target-specific regions each about 20 nucleotides, one unique sequence tag about 20 nucleotides, and two sequences each of 20 nucleotide’s serving as general site for two PCR primers.”  Thus Absalan envisions MIPs as a target specific oligonucleotide.  Further this argument has been thoroughly reviewed but is not considered persuasive as the claim recites, “a single  internal target-complementary sequence that is in the range of 10 to 100 nucleotides in length and at least 90% complementary.”  Thus the claims encompass any single sequence that can be considered at least 90% target complementary.  The  genomic homology sequences of Absalan together allow for 
The brief continues by providing what the representative views as a side by side comparison.  This argument has been thoroughly reviewed but is not considered persuasive as the claims specifically envision less than 100% complementary and the specification specifically envisions embodiments in which the probes of the invention are circularized.  The specification on page 4, starting at line 16  specifically states, “A method according to some embodiments of the invention may comprise digesting DNA to fragments with defined sequence, denaturing the resulting DNA fragments to single stranded fragments (targets) and mixing the targets with probes as described herein. Hybridization of the targets to the probes produces templates for ligation to specifically connect the target to a corresponding probe to generate either a circle or a linear ligation product.  ”Further the instant specification on page 6 bottom states, “ In the second case (single looped backbone oligonucleotide), ligation of the target fragment produces a circle of nucleic acid comprising the target sequence between the head and tail sequences.  Page 7 top states, “detection may comprise amplification across both ligation junctions (e.g., by PCR or, for circularizing embodiments of the probe, rolling circle replication).”  Further the specification on page 8 first full paragraph to bottom of page 8 teaches the advantages of circularizing probes and rolling circle amplification.  The specification on pages 19-21 generally describes circular embodiments of the probes and states, “The probe may be designed so that the continuous strand of nucleic acid comprising the head and tail sequences and the target fragment is a circle of nucleic acid.”  The specification further discusses circularized probes on page 23, 24, rd full paragraph).  Original claim 5 on page 42 states, “A method according to any of the preceding clauses, wherein the continuous strand of nucleic acid comprising the head and tail sequences and the target fragment is a circle of nucleic acid.”
The brief on page 8 asserts, “Because molecular inversion probes do not work unless the end sequences are complementary to genomic DNA, a skilled person would have no reason to rearrange Absalan’s molecular inversion probe to be consistent with the claimed molecule, i.e., to comprise flanking sequences that are “not complementary to human genomic DNA”.”  This argument has been thoroughly reviewed but is not considered persuasive as the argument is inconsistent with the breadth of the claim.  As detailed above the specification specifically envisions the circularization of oligonucleotide probes and the genomic complementary regions 1 and 2 of Absalan are complementary to over 90% of the target genomic sequence except for a single missing nucleotide and thus are a single target complementary sequence as the specification an claims provide no limitations which exclude such an interpretation.  
The brief continues to attempt to differentiate the teachings of Absalan with respect to the narrow interpretation of the claims the applicant wishes to use.  However, a reviewed in detail above the specification clearly envisions probes are ligated to provide circles as taught by Absalan.  The claims provide no limitation to exclude the interpretation as the circularized sequences of Absalan together provide a single target complementary sequence with greater than 90% complementarity.  

The brief continues by producing the figure on page 9 

    PNG
    media_image4.png
    139
    469
    media_image4.png
    Greyscale

The brief continues by providing the confusing argument the sequence hybridized to the genomic DNA does not meet the limitation of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as it provides a single sequence that is over 90% complementary to a target sequence, it is internal to the upstream and downstream sequences.  Thus it appears to meet all the limitations of the claim.  It is noted that if the claim required 100% complementary to the target sequence or a single contiguous sequence, the MIP prior to gap filing may not meet all the limitations.  It is again noted the specification clearly envision the circularizing of probes which further strengthens this interpretation.  
The brief concludes with arguments with respect to motivation with respect to produce a kit.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection states, “The artisan would be motivated to provide reagents to examine chromosome 21 in detail to identify specific alleles associated with different phenotypes.

The brief has provided no indication how the claims provide any limitations which exclude the teachings of the specification with respect to use of circular probes ligated.  The specification on page 4, starting at line 16  specifically states, “A method according to some embodiments of the invention may comprise digesting DNA to fragments with defined sequence, denaturing the resulting DNA fragments to single stranded fragments (targets) and mixing the targets with probes as described herein. Hybridization of the targets to the probes produces templates for ligation to specifically connect the target to a corresponding probe to generate either a circle or a linear ligation product.”  Further the instant specification on page 6 bottom states, “ In the second case (single looped backbone oligonucleotide), ligation of the target fragment produces a circle of nucleic acid comprising the target sequence between the head and tail sequences.  Page 7 top states, “detection may comprise amplification across both ligation junctions (e.g., by PCR or, for circularizing embodiments of the probe, rolling circle replication).”  Further the specification on page 8 first full paragraph to bottom of page 8 teaches the advantages of circularizing probes and rolling circle amplification.  The specification on pages 19-21 generally describes circular embodiments of the probes and states, “The probe may be designed so that the continuous strand of nucleic acid comprising the head and tail sequences and the target fragment is a circle of nucleic acid.”  The specification further discusses circularized probes on page 23, 24, example 1, example 3 .  The specification on page 35 states, “The probes may be designed so that hybridization of the target fragment in the gap completes a circle of nucleic acid, the circle comprising the target fragment and the head and tail sequences.” (3rd full 
Thus the rejection is maintained.
Obviousness rejection of claims 80-81 Absalan ( Methods in Molecular Biology (2007) volume 396, pages 315-330), Hardenbohl (Genome Research (2005) volume 15, pages 269-275), Lao (USPGPUB 20090291475), and Patil (Science (2001) volume 294, pages 1719-1723) as applied to claim74-79 above, and further in view of Zimmerman (Prenatal Diagnosis (2012) volume 32, pages 1233-41, published online Oct 30, 2012)
	The brief continues by arguing these claims are free of the prior art for the same reasons as the independent claim.  This argument is not persuasive for the reasons of record.  
The brief continues by arguing the rejection does not provide motivation to examine two distinct chromosomes using molecular inversion probes (MIPS).  This argument has been thoroughly reviewed but is not considered persuasive as the rejection states, “The artisan would be motivated to a include at least 1000 SNPs from chromosome 13, 18 or 13 and 18 in addition to chromosome 21 to allow for determination of the presence of trisomy for chromosome 21, 13 and 18 in the fetus to allow for family planning.”
The brief continues by arguing Zimmerman disclosure teaches the detection of abnormalities in cell free DNA is challenging and requires methods of high sensitivity to quantitate small differences.  This argument has been thoroughly reviewed but is not 
The rejection is maintained as the brief contains no arguments as to why it would not be obvious to include 1000  additional SNPs Zimmerman teaches were known for examining aneuploidy of chromosomes 13, 18 and 21.
Obviousness rejection of claims 74, 77-79 over Baner (Nucleic Acids Research (2003) volume 31, e103, pages 1-7), , Hardenbohl (Genome Research (2005) volume 15, pages 269-275), Lao (USPGPUB 20090291475), and Patil (Science (2001) volume 294, pages 1719-1723) .
The brief begins by essentially reproducing arguments with respect to what the representative or applicant wishes the claims are limited to, instead of the broadest reasonable interpretation of the claims in view of the specification.  These arguments have been thoroughly reviewed but are not considered persuasive for the reasons of record.  Further the specification on page 4, starting at line 16  specifically states, “A method according to some embodiments of the invention may comprise digesting DNA to fragments with defined sequence, denaturing the resulting DNA fragments to single stranded fragments (targets) and mixing the targets with probes as described herein. Hybridization of the targets to the probes produces templates for ligation to specifically connect the target to a corresponding probe to generate either a circle or a linear ligation product.  ”Further the instant specification on page 6 bottom states, “ In the second case (single looped backbone oligonucleotide), ligation of the target fragment rd full paragraph).  Original claim 5 on page 42 states, “A method according to any of the preceding clauses, wherein the continuous strand of nucleic acid comprising the head and tail sequences and the target fragment is a circle of nucleic acid.”
The brief continues by providing a drawing of a padlock probe.  The teachings of Banner are 

    PNG
    media_image5.png
    291
    370
    media_image5.png
    Greyscale


The brief continues by providing the same arguments with respect to Baner as it previously provided with respect to Absalan.  These arguments are not persuasive for the reasons of record.  Further it is noted the brief has conceded there are no gaps in the target complementary region of Baner, thus making the arguments with respect to two probes more confusing than they were with respect to Absalan.  
The brief concludes the arguments with respect to the rejection by merely asserting the other cited prior art does not overcome the deficiencies of Baner.  These arguments are not persuasive for the reasons of record.
Obviousness rejection of claims 80-81 over Baner (Nucleic Acids Research (2003) volume 31, e103, pages 1-7), Hardenbohl (Genome Research (2005) volume 15, pages 269-275), Lao (USPGPUB 20090291475), and Patil (Science (2001) volume 294, pages 1719-1723) as applied to claim74-79 above, and further in view of Zimmerman (Prenatal Diagnosis (2012) volume 32, pages 1233-41, published online Oct 30, 2012).
The brief continues by arguing these claims are free of the prior art for the same reasons as the independent claim.  This argument is not persuasive for the reasons of record.  

The brief continues by arguing Zimmerman disclosure teaches the detection of abnormalities in cell free DNA is challenging and requires methods of high sensitivity to quantitate small differences.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to cell free DNA.  Thus the argument is inconsistent with the claim.  The brief continues by providing arguments with respect to the sensitivity of the padlock probes.  This argument has been thoroughly reviewed but is not considered persuasive as there is no limitation with respect to sensitivity or detection of cell free DNA.
The rejection is maintained as the brief contains no arguments as to why it would not be obvious to include 1000  additional SNPs Zimmerman teaches were known for examining aneuploidy of chromosomes 13, 18 and 21.
ODP rejections
The brief traverses all of the ODP rejections asserting the rejection has not specifically mapped all the limitations of the claims to the teachings of the dependent claims.  First it is noted this is a new argument that was not specifically provided prior to closing of prosecution by final action as applicant in the brief of  3/23/2021 to which the final rejection responded.  Further this argument has been thoroughly reviewed but is 
Summary
The brief has provided arguments with respect to a narrow interpretation of the claim which is not consistent with the broadest reasonable interpretation of the claims in view of the specification.  Thus the rejections should be maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Steven Pohnert/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
/Ashwin Mehta/
Primary Examiner
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634    
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.